POWER OF ATTORNEY SECTION 16 REPORTS I hereby make, constitute and appoint each of Michael J. Snyder, James P. McCloskey and John W. Grant and each person who at the time of acting pursuant to this Power of Attorney is the Chief Executive Officer, Chief Financial Officer or General Counsel of Red Robin Gourmet Burgers, Inc. (the ?Company?), each acting singly, my true and lawful attorney-in-fact to: (1)	prepare, sign, acknowledge, deliver and file for me and on my behalf, Forms 3, 4 and 5 and any amendments thereof in accordance with Section 16(a) of the Securities Exchange Act of 1934, as amended (the ?1934 Act?) and the rules of the Securities and Exchange Commission (?SEC?), with respect to securities or contracts of (or with respect to) the Company, and Form ID or other information to secure an access and any other code and/or CIK number to permit my filing via
